Citation Nr: 9903686	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-23 465	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


INTRODUCTION

The veteran had active service from November 1945 to 
April 1946.  The certificate of death shows that the veteran 
died in April 1990.

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1994 determination of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).


The Board notes that the VA Compensation and Pension Service 
determined that the claimant forfeited all rights, claims and 
benefits to which she might otherwise be entitled under the 
laws administered by VA (except laws pertaining to insurance 
benefits).  38 U.S.C.A. § 6103(a) (West 1991).  The 
Compensation and Pension Service found that the claimant had 
knowingly and intentionally furnished a false and fraudulent 
document, a private medical statement dated in June 1995, in 
support of her claim for dependency and indemnity 
compensation.  The appellant was notified of this decision in 
November 1998.  The record does not contain a notice of 
disagreement as to the decision; and therefore, is not before 
the Board at this time.


FINDINGS OF FACT

1.  In December 1994 the RO denied entitlement to service 
connection for the cause of the veteran's death.

2.  In January 1995 the appellant filed a notice of 
disagreement with the above determination, was issued a 
statement of the case in February 1995, and submitted an 
appeal to the Board in June 1995.

3.  In November 1998 the VA Compensation and Pension Service 
determined that the claimant forfeited all rights, claims and 
benefits to which she might otherwise be entitled under the 
laws administered by VA (except laws pertaining to insurance 
benefits).  38 U.S.C.A. § 6103(a).  

4.  The November 1998 determination of the VA Compensation 
and Pension Service moots the claimant's appeal to the Board 
of the RO denial of entitlement to service connection for the 
cause of the veteran's death.


CONCLUSION OF LAW

The criteria for dismissal of an appeal by an appellant 
before the Board has been met.  38 U.S.C.A. § 7105(d)(5) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal.  

In light of the determination of the VA Compensation and 
Pension Service finding that the claimant had forfeited her 
rights to VA benefits on the basis of fraud pursuant to 
38 U.S.C.A. § 6103(a); the Board finds that there exists no 
basis upon which to issue an appellate adjudication.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

The appellant is of course free to appeal the finding of the 
VA Compensation and Pension Service to the Board at any time.  


ORDER

The appeal is dismissed.



		
RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

. MAHI


- 2 -
